 


110 HRES 1159 EH: Recognizing the historical significance of the United States sloop-of-war Constellation as a surviving witness to the horrors of the Transatlantic Slave Trade and a leading participant in America’s effort to end the practice.
U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1159 
In the House of Representatives, U. S.,

September 9, 2008
 
RESOLUTION 
Recognizing the historical significance of the United States sloop-of-war Constellation as a surviving witness to the horrors of the Transatlantic Slave Trade and a leading participant in America’s effort to end the practice. 
 
 
Whereas on September 17, 1787, the United States Constitution was adopted and article I, section 9 of the document declared that Congress could prohibit the importation of slaves into the United States in the year 1808; 
Whereas on March 22, 1794, the United States Congress passed An Act to prohibit the carrying on the Slave Trade from the United States to any foreign place or country, thus beginning American efforts to halt the slave trade; 
Whereas on May 10, 1800, Congress enacted legislation that outlawed all American participation in the international trafficking of slaves and authorized the United States Navy to seize American vessels engaged in the slave trade; 
Whereas on March 2, 1807, President Thomas Jefferson signed a bill that declared the importation of slaves into the United States illegal; 
Whereas on January 1, 1808, the act to prohibit the importation of slaves into any port or place within the jurisdiction of the United States took effect; 
Whereas on March 3, 1819, Congress authorized the Navy to cruise the African coast to suppress the slave trade. The Act declared that Africans on captured ships be placed under Federal jurisdiction and authorized the President to appoint an agent in Africa to facilitate their return to the continent; 
Whereas in 1819, the Royal Navy of Great Britain established the West Coast of Africa as a separate naval station and actively plied the waters in pursuit of slave ships. Great Britain negotiated with many other nations to obtain the right to search their vessels if suspected of engaging in the slave trade; 
Whereas on May 15, 1820, Congress declared the trading of slaves to be an act of piracy and those convicted subject to the death penalty; 
Whereas in 1842, the Webster-Ashburton Treaty between Great Britain and the United States provided that both nations would maintain separate naval squadrons on the coast of Africa to enforce their respective laws against the slave trade. The newly formed United States African Squadron sailed for Africa in 1843 and remained in operation until the Civil War erupted in 1861; 
Whereas in 1859, USS Constellation, the last all-sail vessel designed and built by the U.S. Navy, sailed to West Africa as the flagship of the United States African Squadron, consisting of eight ships, including four steam-powered vessels suitable for chasing down and capturing slavers; 
Whereas on December 21, 1859, USS Constellation captured the brig Delicia after a 10-hour chase. Although Delicia had no human cargo on board upon capture, her crew was preparing the ship to take on slaves; 
Whereas on the night of September 25, 1860, USS Constellation sighted the barque Cora near the mouth of the Congo River and, after a dramatic moonlit chase, captured the slave ship with 705 Africans crammed into her slave deck. A detachment of the Constellation’s crew sailed the surviving Africans to Monrovia, Liberia, a colony founded for the settlement of free African-Americans that became the destination for all Africans freed on slave ships captured by the Navy; 
Whereas on May 21, 1861, USS Constellation captured the brig Triton. Though the ship did not have Africans captured for slavery on board when intercepted by the Constellation, a search confirmed its preparation to take on slaves. Triton, registered in Charleston, South Carolina, was one of the first Union naval captures of the American Civil War; 
Whereas from 1859 to 1861, USS Constellation and the African Squadron captured 14 slave ships and liberated nearly 4,000 Africans destined for a life of servitude in the Americas, a record unsurpassed by the United States African squadron under previous commanders; and 
Whereas on September 25, 2008, the USS Constellation Museum will hold a ceremony to commemorate the bicentennial of the abolition of the Transatlantic Slave Trade aboard the same ship that, 149 years before, forced the capitulation of the slave ship Cora and freed the 705 Africans confined within: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the historical and educational significance of USS Constellation, a 153-year-old American warship, berthed in Baltimore, Maryland, as a reminder of both American participation in the slave trade and the efforts of the United States Government to suppress this inhumane practice; 
(2)applauds the preservation of this historic vessel and the efforts of the USS Constellation Museum to engage people from all over the world with this vital part of our history; and 
(3)supports USS Constellation as an appropriate site for the Nation to commemorate the bicentennial of the abolition of the Transatlantic Slave Trade. 
 
Lorraine C. Miller,Clerk.
